DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 22, 2021.
Claims 2-5, 7, 8, 10, 11, 13, 14, 16 and 17 have been cancelled. 
New claims 19-24 have been added.  
Claims 1, 6, 9, 12, 15 and 18-24 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed April 22, 2021, with respect to claims 1, 6, 9, 12, 15 and 18-24 have been fully considered and are persuasive.  The rejection of March 22, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 6, 9, 12, 15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a vehicle driving-force distributing device having the connecting/disconnecting sleeve includes inner-circumferential spline teeth for spline fitting to the outer circumferential side of the shaft insertion portion, the pitch circle of the second connecting/disconnecting teeth disposed on the outer circumferential surface of the connecting/disconnecting sleeve has a larger diameter 
The prior art does not anticipate or render obvious a vehicle driving-force distributing device having the shaft insertion portion and the cylindrical member have the outer and inner diameters equal to each other, and wherein the shaft insertion portion and the cylindrical member are lined up and coupled to each other by a tubular coupling member having a smaller diameter than the outer diameter of the shaft insertion portion and the cylindrical member and fitted into the shaft insertion portion and the cylindrical member and the remaining structure of claim 19.
The prior art does not anticipate or render obvious a vehicle driving-force distributing device having the connecting/disconnecting sleeve includes inner-circumferential spline teeth for spline fitting to the outer circumferential side of the shaft insertion portion, the pitch circle of the second connecting/disconnecting teeth disposed on the outer circumferential surface of the connecting/disconnecting sleeve has a larger diameter than the pitch circle of the inner-circumferential spline teeth, the shaft insertion portion and the cylindrical member have the outer and inner diameters equal to each other, and the shaft insertion portion and the cylindrical member are lined up and coupled to each other by a tubular coupling member having a smaller diameter than the outer diameter of the shaft insertion portion and the cylindrical member and fitted into the shaft insertion portion and the cylindrical member and the remaining structure of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JUSTIN HOLMES/Primary Examiner, Art Unit 3659